The Chancellor.
A decree pro confesso was taken against all the defendants to the original bill, except Housel, twenty three years before the filing of the supplemental bill; and Housel answered the original bill twenty two years before the filing of the supplemental bill; and no step has been taken in the cause in the mean time. The supplemental bill is against some of the défendants in the original suit and against other persons who haye became alienees from others of said defendants since the said decree pro confesso was taken. There is nothing in what has occurred since the filing of the original bill making a supplemental bill necessary. The only object’of it therefore, must *477be to avoid the effect which the lapse of time might have upon the original suit or upon a new original bill. The complainant cannot be permitted thus to relieve himself from the effect of his own laches.
Demurrer allowed.